Name: Commission Regulation (EEC) No 2879/80 of 6 November 1980 amending Regulation (EEC) No 1885/80 laying down detailed rules implementing the system of premiums for maintaining suckler cows
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 11 . 80 Official Journal of the European Communities No L 298/21 COMMISSION REGULATION (EEC) No 2879/80 of 6 November 1980 amending Regulation (EEC) No 1885/80 laying down detailed rules imple ­ menting the system of premiums for maintaining suckler cows THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows ( ! ), and in particular Article 6 thereof, Whereas, in practice , the time limit fixed by Article 1 of Commission Regulation (EEC) No 1885/80 (2 ) for lodging applications for the 1980/81 marketing year has proved inadequate ; whereas the said Regulation should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 The second sentence in Article 1 of Regulation (EEC) No 1885/80 is hereby replaced by the following : 'However, for the 1980/81 marketing year, applica ­ tions shall be lodged from 11 August until 30 November 1980 or until a date prior to 30 November as determined by the Member State concerned.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 November 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 140 , 5 . 6 . 1980, p . 1 . (2 ) OJ No L 184, 17 . 7 . 1980, p . 29 .